PER CURIAM.
Angel A. Dur’an petitions this court for mandamus relief to compel the circuit court to rule on his petition for name change. However, he fails to show that he has called his petition up for a hearing, as is contemplated by Section 68.07, Florida Statutes (2014). He has therefore failed to demonstrate an entitlement to mandamus relief. See Moore v. Correctional Medical Services, 817 So.2d 963 (Fla. 1st DCA 2002). Accordingly, the petition for writ of mandamus is DENIED.
PADOVANO, CLARK, and MARSTILLER, JJ., concur.